ANDERSON, J.,
concurred in the judgment.
STAPLES, J.,
said he was not prepared to concur in so much of the opinion of Judge Christian as declares that the city of Richmond is not guilty of negligence with respect to the defect in the pavement. He thought, however, it plainly appeared from the plaintiff’s own testimony that she was guilty of contributory negligence and therefore not entitled to recover. Upon this latter ground he was for reversing the judgment, and to that extent he concurred in the opinion of Judge Christian.